Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 15, 2014

The Court of Appeals hereby passes the following order:

A15A0238. JAMES ALEXANDER CARROLL v. THE STATE.

      James Alexander Carroll was convicted of child molestation. He filed a motion
for new trial, which the trial court denied on June 9, 2014. Carroll filed his notice of
appeal on July 11, 2014. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Carroll filed his notice of
appeal 32 days after entry of the trial court’s order, his appeal is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction. In light of
this dismissal, this court’s October 14, 2014 order granting Carroll an extension of
time to file his brief is hereby VACATED and his motion is DENIED AS MOOT.
      Because Carroll is represented by counsel, he is informed of the following in
accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995): This appeal
has been dismissed because of your counsel’s failure to file a timely notice of appeal.
If you still wish to appeal, you may request the trial court to grant an out-of-time
appeal. If the trial court grants an out-of-time appeal, you will have 30 days from that
grant in which to instigate an appeal. If the trial court denies your request for an out-
of-time appeal, you may appeal that denial by filing a notice of appeal within 30 days
of the denial. If you no longer wish to appeal your conviction, you need not do
anything else.
      The Clerk of Court is directed to send a copy of this order to Carroll as well as
to Carroll’s attorney, who is also directed to send a copy to Carroll.
Court of Appeals of the State of Georgia
                                     10/15/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.